{¶ 31} The code and regulations are obviously written by people with limited command of the English language. Perhaps it is their second language — the first being bureaucratese. I am therefore hesitant to believe that the words "any amounts not actually received" would include amounts "constructively received." "Actually" means actually — in fact, not theoretically. Dictionaries give a synonym as "really." If the drafters meant "actual" to mean constructive, they could have said so. They did not, so we should not either. Let's stick to the text.
 {¶ 32} If we can interpret "actually" to mean constructively, we could interpret literally to mean figuratively — as in "it's literally raining cats and dogs." Splat. *Page 186